IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,766



          EX PARTE CHARLESTON KENDELL MCGREGOR, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. F-0756369-N
               IN THE 195 TH DISTRICT COURT FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty without an agreed

punishment recommendation and was convicted of aggravated robbery. He was sentenced to fifty

years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. McGregor v. State, No.

05-09-00869-CR (Tex. App.–Dallas, January 20, 2011).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                     2

       Appellate counsel filed an affidavit with the trial court. Counsel states that he did not inform

Applicant that his appeal was affirmed. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Fifth Court

of Appeals in Cause No. 05-09-00869-CR that affirmed his conviction in Case No. F-0756369-N

from the 195th Judicial District Court of Dallas County. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.

App. 1997). Applicant shall file his petition for discretionary review with this Court within 30 days

of the date on which this Court’s mandate issues.



Delivered: April 4, 2012
Do not publish